DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Status of Claims
Applicant’s amendments to the claims filed with the response dated 13 July 2022 have been entered. Presently claims 1-10 as amended are under consideration and claims 11-20 remain withdrawn.
Applicant’s amendments to the claims have overcome the prior art grounds of rejection of record. These grounds of rejection are therefore withdrawn from consideration.
Upon performing updated search and consideration of the newly amended claims, new art was uncovered and a new grounds of prior art rejection is set forth below. Applicant’s amendments to the claims have also raised new issues of indefiniteness under 35 U.S.C. 112(b) set forth below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the insulator layer over the second semiconductor layer” in line 2, but claim 5 lacks antecedent basis for the recitation of “the second semiconductor layer” as “a second semiconductor layer” was never previously defined. As such, it’s not clear what second semiconductor layer is being referenced in claim 5 rendering the scope of claim 5 indefinite.
Claim 6 is also rendered indefinite by depending from indefinite claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (CN 103943701A, reference made to attached English machine translation).

Regarding claim 1 Huang discloses a solar cell, comprising: 
a first emitter region over a substrate ([0042]-[0043], [0048], Figs. 4-5 and 9 see: substrate 30 with a first conductive type layer 33 having a region within a first hole 31 on substrate 30), the first emitter region having a perimeter around a portion of the substrate ([0042]-[0043], [0048], Figs. 4-5 and 9 see: first conductive type layer 33 having a perimeter around the first hole 31 on substrate 30); and 
a first conductive contact electrically coupled to the first emitter region only at a location outside of the perimeter of the first emitter region through an opening in an insulator layer ([0042]-[0043], [0048], [0052] Figs. 4-5 and 9 see: first electrode 36 is electrically connected to the region of first conductive type layer 33 within first hole 31 at back side segment 305 through first opening 351 in passivation layer 35), the first conductive contact having a portion that extends vertically over the first emitter region ([0042]-[0043], [0048], [0052] Figs. 4-5 and 9 see: first electrode 36 has a portion within first hole 31 but separated from the first conductive type layer 33 within first hole 31 by passivation layer 35).  

Regarding claim 2  Huang discloses the solar cell of claim 1, further comprising: 
a first semiconductor layer over the substrate ([0042]-[0043], [0048], Figs. 4-5 and 9 see: first conductive type layer 33), wherein the first emitter region is in a first portion of the first semiconductor layer ([0042]-[0043], [0048], Figs. 4-5 and 9 see: portion of first conductive type layer 33 within first hole 31), and the location outside of the perimeter of the first emitter region is on a second portion of the first semiconductor layer ([0042]-[0043], [0048], Figs. 4-5 and 9 see: second portion of first conductive type layer 33 at back side segment 305).

Regarding claim 3 Huang discloses the solar cell of claim 2, wherein the first portion of the first semiconductor layer is continuous with the second portion of the first semiconductor layer ([0042]-[0043], [0048], Figs. 4-5 and 9 see: first conductive type layer 33 is continuous from first hole 31 to back side segment 305).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103943701A, reference made to attached English machine translation) as applied to claims 1-3 above, and further in view of Stangl et al (US 2017/0117433).
 
Regarding claim 4 Huang discloses the solar cell of claim 2, but does not explicitly disclose further comprising: a second insulator layer above the substrate, the second insulator layer having an opening, wherein the first portion of the first semiconductor layer is in the opening of the second insulator layer, and the second portion of the first semiconductor layer is over a portion of the second insulator layer.
Stangl teaches a solar cell comprising a second insulator layer above the substrate (Stangl, [0077] Fig. 4 see: rear side passivation layer 408), the second insulator layer having an opening, wherein the first portion of the first semiconductor layer is in the opening of the second insulator layer (Stangl, [0077] Fig. 4 see: first portion of a µc-Si:H(p+) layer 412 within an opening of rear side passivation layer 408), and the second portion of the first semiconductor layer is over a portion of the second insulator layer (Stangl, [0077] Fig. 4 see: additional portion of µc-Si:H(p+) layer 412 outside the opening of rear side passivation layer 408 and contacting aluminum contact 412). Stangl teaches the additional insulator layer acts as part of a rear surface passivation layer that allows charge carrier accumulation near the contacts (Stangl, [0051], [0077]).
Stangl and Huang are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Huang in view of Stangl such that the solar cell of Huang further comprises a second insulator layer above the substrate as taught by Stangl (Stangl, [0077] Fig. 4 see: rear side passivation layer 408), the second insulator layer having an opening, wherein the first portion of the first semiconductor layer is in the opening of the second insulator layer as taught by Stangl (Stangl, [0077] Fig. 4 see: first portion of a µc-Si:H(p+) layer 412 within an opening of rear side passivation layer 408), and the second portion of the first semiconductor layer is over a portion of the second insulator layer as taught by Stangl (Stangl, [0077] Fig. 4 see: additional portion of µc-Si:H(p+) layer 412 outside the opening of rear side passivation layer 408 and contacting aluminum contact 412) as Stangl teaches the additional insulator layer acts as part of a rear surface passivation layer that allows charge carrier accumulation near the contacts (Stangl, [0051], [0077]).

Regarding claim 5 modified Huang discloses the solar cell of claim 4, further comprising: the insulator layer over the second semiconductor layer (Huang, [0048]-[0058] Fig. 5 see: passivation layer 35 formed over both first conductive type layer 33 and a second conductive type layer 34).

Regarding claim 6 modified Huang discloses the solar cell of claim 5, Huang teaches wherein a first portion of the first conductive contact is in the opening of the insulator layer (Huang, [0042]-[0043], [0048], [0052] Figs. 4-5 and 9 see: first electrode 36 is electrically connected to the region of first conductive type layer 33 within first hole 31 at back side segment 305 through first opening 351 in passivation layer 35), Stangl teaches a second portion of the first conductive contact is on a portion of the insulator layer over the second insulator layer (Stangl, [0077] Fig. 4 see: portion of aluminum contact 412 over rear passivation layers 408 and 410), and Huang teaches a third portion of the first conductive contact is on a portion of the insulator layer over the first emitter region (Huang, [0042]-[0043], [0048], [0052] Figs. 4-5 and 9 see: first electrode 36 has a portion within first hole 31 but separated from the first conductive type layer 33 within first hole 31 by passivation layer 35).  

Regarding claim 7 modified Huang discloses the solar cell of claim 4, and Stangl teaches further comprising: a second semiconductor layer between the second insulator layer and the substrate (Stangl, [0077] Fig. 4 see: rear side phosphorus diffused region 404 between rear side passivation layer 408 and silicon wafer 402), the second semiconductor layer having a conductivity type opposite a conductivity type of the first semiconductor layer (Stangl, [0077] Fig. 4 see: rear side phosphorus diffused region 404 is n-type where µc-Si:H(p+) layer 412 is p-type), and the second semiconductor layer included in a second emitter region of the solar cell (Stangl, [0077] Fig. 4 see: rear side phosphorus diffused region 404 is the second emitter region of the solar cell).  

Regarding claim 8 modified Huang discloses the solar cell of claim 7, and Stangl discloses wherein the second insulator layer has a second opening, the solar cell further comprising: a second conductive contact electrically coupled to the second semiconductor layer at a location beneath the second opening of the second insulator layer (Stangl, [0077] Fig. 4 see: rear side passivation layer 408 has an opening for metal contact 414 to contact rear side phosphorus diffused region 404).  




Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103943701A, reference made to attached English machine translation) as applied to claims 1-3 above, and further in view of Cousins (US 2007/0256728).

Regarding claims 9 and 10, Huang discloses the solar cell of claim 2, wherein the substrate comprises monocrystalline silicon ([0043] Fig. 5 see: substrate 30 can be single crystal silicon substrate) but does not explicitly disclose where first semiconductor layer comprises polycrystalline silicon or further comprising a dielectric layer between the first semiconductor layer and the substrate.
Cousins discloses a solar cell comprising a monocrystalline silicon substrate (Cousins, [0008], Fig. 1 see: single crystalline substrate 10) with a first semiconductor layer of an emitter region comprises polycrystalline silicon (Cousins, [0007], [0015] Fig. 1 see: N+ amorphous silicon 22 contacts or P+ amorphous silicon contacts 18 where “amorphous” silicon includes “polycrystalline” silicon) and further comprising a dielectric layer between the first semiconductor layer and the substrate (Cousins, [0015] Fig. 1 see: dielectric tunnel oxide layer 16 between N+ amorphous silicon 22 contacts or P+ amorphous silicon contacts 18 and substrate 10). Cousins teaches forming the semiconductor layer from polycrystalline silicon as opposed to performing a dopant diffusion process eliminates the high temperature processing conventionally required in dopant diffusion (Cousins, [0015]).
Cousins and Huang are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Huang in view of Cousins such that the first semiconductor layer of Huang comprises polycrystalline silicon as taught by Cousins (Cousins, [0007], [0015] Fig. 1 see: N+ amorphous silicon 22 contacts or P+ amorphous silicon contacts 18 where “amorphous” silicon includes “polycrystalline” silicon) and further comprises a dielectric layer between the first semiconductor layer and the substrate as taught by Cousins (Cousins, [0015] Fig. 1 see: dielectric tunnel oxide layer 16 between N+ amorphous silicon 22 contacts or P+ amorphous silicon contacts 18 and substrate 10) as Cousins teaches these polycrystalline emitter semiconductor layers do not require the high temperature processing conventionally required in dopant diffused emitter layers (Cousins, [0015]).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726